1662DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 02/07/2022 has been entered. Claims 26, 30, 35-40, 42-48, 50-52 and 58 remain pending in the application. New claim 58 has introduced. Claim 1 is amended with new limitation. Applicant’s amendment to the claims have over come each and every 112(b) and claim objection as set forth in the non-final office action mailed 11/05/2021.
Response to Arguments
Applicant’s arguments, see page 6, with respect to the rejection of Claims 26, 35-38, 44, 47-48, and 51-52 under 35 U.S.C. 102 (a)(1) have been fully considered but they are not persuasive. Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Specifically, Applicant amended Claim 1 to incorporate new limitation “wherein the spacer layer and cover layer are configured to be applied over a wound as an integrated unit” and added new Claim 58 “The wound treatment apparatus of Claim 26, wherein the wound dressing further comprises a wound contact layer positioned below the spacer layer, wherein the wound contact layer is sealed to the cover layer at a border region around the circumference of the wound dressing”. Accordingly, this office action is final.
In response to the applicant’s argument, see page 6, Andrews fails to disclose “wherein the three dimensional nonwoven structure is formed by thermoforming” Examiner respectfully disagree. Andrew teaches the three dimensional nonwoven structure (figure 1, wicking layer 116, [0046] “non-woven layer, such as the wicking layer 116” any structure comprises has area and height considered three dimensional structure) is formed by thermoforming ([0046] “A non-woven may be a layer of fabric-like material made from long fibers that may be bonded together by chemical, mechanical, heat, or solvent treatment. Non-wovens may be melt blown, air laid, thermo bonded, and spun bonded”). Furthermore, the claim limitation “formed by thermoforming” is a product by process limitation, since they refer manufacturing process of polymer. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113. In this case, the Application is claimed to an apparatus, and the structure of the device is substantially same or similar to the claimed apparatus, the product made necessarily has the implied structure by the steps. 
In response to the applicant’s argument, see page 6, Andrew fails to disclose “wherein the spacer layer and cover layer are configured to be applied over a wound as an integrated unit”, because Andrews describes that “the tissue interface 110 may be placed within, over, on, or otherwise proximate to a tissue site, the cover 108 may be placed over the interface 110 and sealed to tissue near the tissue site“. Examiner’ respectfully disagree. Andrew discloses wherein the spacer layer (figure 1 and 6, wicking layer 116) and cover layer (figure 6, rigid layer 126) are configured to be applied over a wound (referring figure 1, core 112 comprises the spacer layer and the cover layer applied over a wound) as an integrated unit (referring figure 1 and 6, the core 112 is provided with rigid layer 126 and wicking layer 116 as an integrated unit. Furthermore, although Andrews does not expressly discloses the ridged layer 126 and wicking layer 116 are integrally formed, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention have made it integral piece, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893)). In the examiner’s view, even though tissue interface is applied between the wound and the cover 112 comprises the spacer layer and cover layer, the core 112 still located over a wound, and therefore Andrew still discloses the new limitation, and the rejection is maintained.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 26 and 58 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adie et al (US 20110282309 A1, hereinafter 'Adie')
Regarding Claim 26, Adie discloses a wound treatment apparatus comprising:
a wound dressing (figure 1a, wound dressing 100) comprising:
	a spacer layer (figure 1a, layer 105, [0138] this porous layer, or transmission layer):
		at least one nonwoven fabric layer ([0138] the layer is formed of a material having a three dimensional structure, for example, a knitted or woven spacer fabric or a non-woven fabric could be used) formed into a three dimensional nonwoven structure ([0138]), wherein the three dimensional nonwoven structure is formed by thermoforming (the limitation “the three dimensional nonwoven structure is formed by thermoforming” is a product by process limitation, since they refer manufacturing processes of polymer. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113. In this case, the Application is claimed to an apparatus, and the structure of the device is substantially same or similar to the claimed apparatus, the product made necessarily has the implied structure by the steps); and
	a cover layer (figure 1a, cover layer 140) positioned over the spacer layer (referring figure 1a, cover layer 140 is positioned over the spacer layer 105);
	wherein the spacer layer and cover layer are configured to be applied over a wound as an integrated unit ([0228] the wound dressing 100 may be positioned and placed over the wound site 190. [0226] “the dressing 100 is provided as a single article with all wound dressing elements (including the port 150) pre-attached and integrated into a single unit”) .
Regarding Claim 58, Adie discloses the wound treatment apparatus according to Claim 26.
Adie discloses the wound dressing further comprises a wound contact layer (figure 1a, wound contact layer 102) positioned below the spacer layer (referring figure 1a, the wound contact layer 102 positioned below the spacer layer 105), wherein the wound contact layer is sealed to the cover layer at  a border region around the circumference of the wound dressing ([0156] “the cover layer 140 is sealed to the wound contact layer 102 in a border region 200 around the circumference of the dressing”)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26, 35-38, 42-44, 47-48, an 51-52 rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Andrews et al (US 20160095754 A1, hereinafter 'Andrews').
Regarding Claim 26, Andrews discloses a wound treatment apparatus comprising:  a wound dressing (figure 1, dressing 102) comprising: 
a spacer layer (figure 1, wicking layer 116) comprising: 
at least one nonwoven fabric layer ([0046] and see figure 5 illustrates non-woven layer, such as the wicking layer 116) formed into a three dimensional nonwoven structure (figure 1, wicking layer comprises at least one nonwoven fabric layer is a three-dimensional structure as long as it has area and height), wherein the three dimensional nonwoven structure is formed by thermoforming, ([0046] “A non-woven may be a layer of fabric-like material made from long fibers that may be bonded together by chemical, mechanical, heat, or solvent treatment. Non-wovens may be melt blown, air laid, thermo bonded, and spun bonded” Furthermore, the limitation “the three dimensional nonwoven structure is formed by thermoforming” is a product by process limitation, since they refer manufacturing processes of polymer. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113. In this case, the Application is claimed to an apparatus, and the structure of the device is substantially same or similar to the claimed apparatus, the product made necessarily has the implied structure by the steps.); and
a cover layer (figure 1, rigid layer 126) positioned over the spacer layer;
wherein the spacer layer and cover layer are configured to be applied over a wound as an integrated unit (referring figure 1 and 6, the core 112 comprises rigid layer 126 and wicking layer 116 as an integrated unit applied over wound. Although, there is a manifold layer located between the core 112 and wound, the core 112 still located over a wound).
	In the alternative, in the event that this interpretation is not envisaged by applicant, although Andrews does not expressly disclose the spacer layer are configured to be applied as an integrated unit, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention have made the core 112 in integral piece, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893). In the instant case, Andrew teaches [0049] wicking layer 116 and rigid layer 126 may be coextensive with one another, and further applicant places no criticality on the claimed structure, indicating simply that the spacer layer and cover layer are configured as an integrated unit ([0218] some or all other components of the TNP can be integral with the wound dressing.)
	Regarding Claim 35, Andrews discloses the apparatus according to Claim 26.
	Andrews further discloses wherein the spacer layer further comprises one or more support layers (figure 6 ion exchange layer 118), wherein the one or more support layers is positioned over the three dimensional nonwoven structure (see figure 6, ion exchange layer 118 positioned above wicking layer 116).
	Regarding Claim 36, Andrews discloses the apparatus according to Claim 26.
	Andrews further discloses the spacer layer further comprises one or more support layers (contact layer 114), wherein the one or more support layers is positioned below (figure 6,) the three dimensional nonwoven structure.
	Regarding Claim 37, Andrews discloses the apparatus according to Claim 26.
	Andrews further discloses the three dimensional nonwoven structure comprises a thermoformed nonwoven layer ([0046] non-woven may be a layer of fabric-like material made from long fibers that be bonded together by chemical, mechanical, heat, or solvent treatment).
	Regarding Claim 38, Andrews discloses the apparatus according to Claim 26.
	Andrews further discloses wherein the three dimensional nonwoven structure comprises thermoplastic fibers (see figure 5, wicking layer 116 comprises non-woven structure as shown in the figure comprises dual-layer fiber 300, which is formed from polyurethane and formed by melt-blown fiber formation [0041], which indicates the fiber of non-woven structure is thermoplastic).
	Regarding Claim 42, Andrews discloses the apparatus according to Claim 26.
Andrews does not explicitly disclose the three dimensional nonwoven structure has a thickness of 2 to 10 mm.
However, Andrews disclose the three dimensional nonwoven structure (figure 6, wicking layer 116) may have a thickness between about 1 mm and about 4 mm ([0051]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the thickness of Andrews from between 1 mm and 4 mm to 2 to 10 mm as applicant appears to have placed no criticality on the claimed range ([0054] The at least one three dimensional nonwoven structure ‘can’ have a thickness of 2 to 10 mm) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). In the instant case, Andrews wound not operate differently with the claimed range and since the wicking layer is configured to be disposed within the wound dressing and placed over the wound. Further, applicant places no criticality on the ranged claimed, indicating simply that the thickness is about 2-10 mm ([0117] “the three dimensional nonwoven spacer layer can consist of two or three layers of polypropylene based hydroentangled nonwoven molded into an egg-box style pattern to about 2-10 mm thickness each”) 
Regarding Claim 43, Andrews discloses the apparatus according to Claim 26.
Andrews does not explicitly disclose the three dimensional nonwoven structure has a thickness of about 3 mm.
However, Andrews disclose the three dimensional nonwoven structure (figure 6, wicking layer 116) may have a thickness between about 1 mm and about 4 mm ([0051]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the thickness of Andrews from between 1 mm and 4 mm to about 3 mm as applicant appears to have placed no criticality on the claimed range ([0055] The at least one three dimensional nonwoven structure ‘can’ have a thickness of about 3 mm.) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). In the instant case, Andrews wound not operate differently with the claimed range and since the wicking layer is configured to be disposed within the wound dressing and placed over the wound. Further, applicant places no criticality on the ranged claimed, indicating simply that the thickness is about 3 mm ([0117] “In some embodiments, the three dimensional nonwoven spacer layer can consist of two or three layers of polypropylene based hydroentangled nonwoven molded into an egg-box style pattern to around 3mm thickness each”)
Regarding Claim 44, Andrews discloses the apparatus according to Claim 26.
	Andrews further discloses the at least one nonwoven fabric layer is produced by airlaying, carding, or meltspinning ([0046] Non-wovens may be melt blown, air laid, thermo bonded, and spun bonded).
	Regarding Claim 47, Andrews discloses the apparatus according to Claim 26.
	Andrew does not explicitly disclose the at least one nonwoven fabric layer is hydroentangled.	 However, The term hydroentangled is a bonding process for wet or dry fibrous webs made by either carding, airlaying or wet-laying, the resulting bonded fabric being a nonwoven, and therefore it is product by process claim. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113. In this case, the Application is claimed to an apparatus, and the structure of the device is substantially same or similar to the claimed apparatus, the product made necessarily has the implied structure by the steps.
	Regarding Claim 48, Andrews discloses the apparatus according to Claim 26.
	Andrews further discloses wherein the wound dressing further comprises an absorbent layer (figure 6, absorbing layer 120) for absorbing wound exudate, the absorbent layer positioned over the spacer layer (see figure 6, absorbing layer 120 positioned above wicking layer 116) and wherein the wound dressing further comprises a second spacer layer (figure 6, odor-absorbing layer 124, [0048] the odor-absorbing layer 124 may be formed as a non-woven as described with respect to the wicking layer 116 herein)  positioned over the absorbent layer (see figure 6).
Regarding Claim 51, Andrews discloses the apparatus according to Claim 26.
Andrews further discloses the three dimensional nonwoven structure comprises a three dimensional knitted or fabric layer ([0042] the layer may be the wicking layer 116 having a woven structure as illustrated in FIG. 4A woven generally refers to a fabric-like material formed by weaving, knitting, lace-making, felting, braiding, or plaiting fibers so that the fibers are interlaced).
Regarding Claim 52, Andrews discloses the apparatus according to Claim 26.
Andrews further discloses further comprising: 
a pump (figure 1, negative pressure source 104); 
a suction port (figure 1, connector 107) for applying negative pressure to a wound site through the orifice in the cover layer.
Claims 30, 46, and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Andrews in view of Boehringer et al (US 7754937 B2 hereinafter 'Boehringer').
Regarding Claim 30, Andrews discloses the apparatus according to Claim 26.
Andrews does not explicitly disclose wherein the three dimensional nonwoven structure comprises a corrugated structure, a honeycomb structure, a cuboid structure, an egg-box structure, or a three dimensional zig-zag structure.
Boehringer teaches a wound packing layer (figure 4, corrugated unit 450) relatively pertinent to applicant’s posed problem of distributing wound exudate uniformly comprises a corrugated structure (as shown in figure 4, corrugated unit embodiment) a honeycomb structure, a cuboid structure, an egg-box structure, or a three dimensional zig-zag structure.
Boehringer provides corrugated wound packing layer in order to minimize retention of wound exudates within the wound packing 100 ([0047]) to reduce wound exposure to the exudates (and attendant infection) ([0047]) while maintains resiliency ([0053] It is desirable for these wound packing structures to be sufficiently resilient to resume more than 50% of their original volume after exposure to compressive forces common in a clinical setting). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nonwoven structure of Andrews to incorporate the teachings of Boehringer and provide a corrugated structure in order to minimize retention of wound exudate while maintaining resiliency.
Regarding Claim 46, Andrews discloses the apparatus according to Claim 26.
Andrews does not disclose the at least one nonwoven fabric layer comprises polypropylene.
Boehringer teaches a wound packing layer comprises component fibers 101 are comprised of examples of suitable biocompatible materials such as polypropylene and polyethylene, polyamides (col 5 lines 57-61)
Boehringer provides polypropylene wound packing layer because the material was well known for its biocompatibility (col 5 lines 57-58) at the time of invention. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nonwoven fabric of Andrews to incorporate the teachings of Boehringer and provide a polypropylene nonwoven fabric in order to enhance biocompatibility.
Regarding Claim 50, Andrews discloses the apparatus according to Claim 26.
Andrews does not disclose wherein the spacer layer further comprising a first thermoformed nonwoven fabric layer and a second thermoformed fabric layer disposed over the first thermoformed nonwoven fabric layer.
Boehringer teaches the spacer layer comprising the spacer layer further comprising a first thermoformed nonwoven fabric layer and a second thermoformed fabric layer disposed over the first thermoformed nonwoven fabric layer (col 6 lines 17-18, multi-corrugated wound packing (figure 7, 550) is formed from a plurality of corrugated unit, and each individual corrugated units is coupled to each other to form multi-corrugated wound packing 550. Further the individual corrugated units are made from nonwoven process (col 6 lines 1-4) Therefore, one of individual corrugated units is considered as a first thermoformed nonwoven fabric layer, and another individual corrugated unit is considered as a second thermoformed nonwoven fabric layer.).
Boehringer provides multi-corrugated wound packing comprising at least two individual corrugated unit in order to improve the resiliency of the structure (col 6 lines 21-22). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the spacer layer of Andrews incorporate the teachings of Boehringer and provides the spacer layer comprising two thermoformed nonwoven fabric layer in order to improve the resilience of the structure.
Claims 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Andrews in view of Gregely et al (US 8513481 B2, hereinafter 'Gregely').
Regarding Claim 39, Andrews discloses the apparatus according to Claim 26.
Andrews discloses the three dimensional nonwoven structure comprises thermoplastic fibers (see figure 5, wicking layer 116 comprises non-woven structure as shown in the figure comprises dual-layer fiber 300, which is formed from polyurethane and formed by melt-blown fiber formation [0041], which indicates the fiber of non-woven structure is thermoplastic).
Andrews does not disclose the three dimensional nonwoven structure comprises a blend of thermoplastic fibers and other fibers.
Gregely teaches a liquid-retaining and liquid-transporting layer (figure 1, 6) relatively pertinent to Applicant’s posed problem of distributing wound exudate composed of mixture of fibers comprises a blend of thermos plastic fibers and other fibers (col 5 lines 11-22, the liquid-retaining and liquid-transporting layer 6 is composed of a mixture of fibers. The fibres can be composed of hydrophilic or hydrophilized absorbent fibres, e.g. viscose fibres, cotton fibres, etc., and binding fibres, e.g. synthetic fibres of thermoplastic material, e.g. polyester).
Gregely provides the layer that composed of mixture of Thermoplastic fibres and other fibres in order to achieve optimal balance between the demands for retention capacity and transport capacity (col 5 lines 20-22). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nonwoven structure of Andrews to incorporate the teachings of Gregely and provide a blend of thermoplastic fibers and other fibers in order to achieve optimal balance between retention capacity and transport capacity.
Regarding Claim 40, Andrews, as modified by Gregely, discloses the apparatus according to Claim 39.
Andrews does not disclose the other fibers comprises viscose fibers, gellable fibers, binder fibers, and/or biocomponent fibers. 
Gregely teaches other fibers comprises viscose fibers, gellable fibers, binder fibers, and/or biocomponent fibers (col 5 lines 11-22, the liquid-retaining and liquid-transporting layer 6 is composed of a mixture of fibers. The fibres can be composed of hydrophilic or hydrophilized absorbent fibres, e.g. viscose fibres, cotton fibres, etc., and binding fibres, e.g. synthetic fibres of thermoplastic material, e.g. polyester).
Gregely provides the layer that composed of mixture of Thermoplastic fibres and other fibres comprises viscose fibers or binding fibers in order to achieve optimal balance between the demands for retention capacity and transport capacity (col 5 lines 20-22). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nonwoven structure of Andrews to incorporate the teachings of Gregely and provide a blend of thermoplastic fibers and other fibers in order to achieve optimal balance between retention capacity and transport capacity.
Claims 45 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Zhang et al (US 20170182445 A1, hereinafter 'Zhang') .
Regarding Claim 45, Andrews discloses the apparatus according to Claim 26.
Andrews discloses the nonwoven fabric according to Claim 26. However, Andrews does not explicitly disclose the at least one nonwoven fabric layer is isotropic.
However, it is inherently known that nonwoven fabric layer is isotropic as evidenced by Zhang ([0038] nonwoven web that can have random fiber arrangement and generally isotropic in-plane physical properties). Andrews also discloses the nonwoven fabric comprises random fiber arrangement as shown in figure 5, therefore, nonwoven fabric of Andrews is inherently isotropic. 
Alternative, Zhang further teaches utilizing nonwoven fabric in order to construct pleated version of the filter ([0037] filter media selected for the pleated version of the filter media assembly, the filter media can be constructed, for example, from nonwoven fibrous media) since the pleated filter have sufficient stiffness so that they do not collapse or bow excessively when subjected to the air pressure ([0036]). Therefore, it would it would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to lay the nonwoven fabrics of Andrews isotropically to achieve desired physical properties.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Sheddon et al (US 20160199550 A1) teaches a wound dressing comprising a thermoformed manifold layer.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH HAN whose telephone number is (571)272-2545. The examiner can normally be reached M-F 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on (571)270-1755. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.H./Examiner, Art Unit 3781                                                                                                                                                                                                        /KAI H WENG/Examiner, Art Unit 3781